Hill, P. J.
(concurring). I concur in the order dismissing the petition. The direction contained in section 22 of the Public Service Law as follows: “The decision of the Commission granting or refusing the application for a rehearing shall be made within thirty days after the making of such application ’ ’ is mandatory. Language so explicit should apply equally to citizens and officials.
I concur in the decision to affirm the Special Term because the commission has general power to reopen on its own motion and reconsider its earlier decisions.
Heffernan and Foster, JJ., concur with Bussell, J.; Hill, P. J., concurs in a memorandum in which Brewster, J., concurs.
Order affirmed, with $50 costs.